DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed April 5, 2022, with respect to the title have been fully considered and are persuasive.  The objection of February 2, 2022 has been withdrawn. 
Applicant’s arguments, see page 8, filed April 5, 2022, with respect to claim 1 have been fully considered and are persuasive.  The 112 rejection of February 2, 2022 has been withdrawn. 
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive.	Regarding Claim 1, applicant amends to add the limitation “wherein upper ends of the channel stacks cover portions of top surfaces of the stacks” and asserts that Fig. 3A of Lee does not show where 130a/150a covers top surface of 110a/155.  Although this assertion is correct another embodiment with an extra element 175 of the channel is presented below to read on these new limitations.
Status of the Claims
Claims 10-15 are withdrawn.  Claims 1-9 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1, lines 14-17 recite the limitation “a plurality of upper conductive layers extending along a second direction orthogonal to the first direction, respectively arranged on the plurality of channel stacks, and electrically connected to an upper end of the channel film that crosses with the upper conductive layer.”  		However, it is not clear from the figures how channels 9 cross upper conductive layers 8 as Fig. 3B show 9 overlapping a portion of 8 but not crossing from one side of 8 to another.  For purposes of examination this will be interpreted as “a plurality of upper conductive layers extending along a second direction orthogonal to the first direction, respectively arranged on the plurality of channel stacks, and electrically connected to an upper end of the channel film

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 12-13 recite the limitation “wherein upper ends of the channel stacks cover portions of top surfaces of the stacks.”  It is unclear if the upper ends of the channel stacks are meant to cover all of the top surface of the plurality of stacks collectively or if the upper ends of each channel stack is meant to cover a top surface of each respective stack.  For purposes of examination this will be interpreted as “wherein upper ends of each channel stack covers portions of top surfaces of a respective stack”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0068255).
	Claim 1, Lee discloses (Figs. 2A-2B, 6A-6H) a three-dimensional NAND flash memory (abstract), comprising: 	a substrate (100, semiconductor substrate, Para [0050]); 	a lower conductive layer (105, common source region with conductive doping, Para [0050]) formed in or on the substrate (105 in 100, Para [0050]); 	a plurality of stacks (seen in Fig. 6G, 4 stacks of 110a/155, hereinafter “stacks”)  extending along a first direction on the lower conductive layer (stacks extend along top surface of 105 in horizontal direction) and respectively comprising stacks of insulators and conductors (stacks comprise vertical stacks of insulating patterns 110a and gate partners 155s, Para [0051])  stacked along a vertical direction from the substrate (110a/155 stacked along a vertical direction from 100); 	a plurality of channel stacks (130/150/175, vertical active pattern/gate dielectric layer/capping semiconductor pattern, Para [0055] –[0066], hereinafter “channels”) separately arranged along one side of the plurality of stacks (channels are arranged on right side of leftmost and third leftmost of stacks) and respectively comprising an insulating layer (150a) comprising a charge storage layer (Fig. 3b, 150a comprises 142 which is charge storage layer, Para [0070]) and a channel film (130a), the insulating layer and the channel film extending along a vertical direction from the substrate (130a/150a extend along vertical direction from 100), and a lower end of the channel film being electrically connected to the lower conductive layer (lower end of 130a connected to 105, Para [0052]), wherein upper ends of each channel stack covers portions of top surfaces of a respective stack (under broadest reasonable interpretation (BRI) upper ends of 175 of each channels cover portions of top surface of each respective 155) ; and 	a plurality of upper conductive layers (167/170, contact plug/bit line, Para [0063]) extending along a second direction orthogonal to the first direction (167/170 extend at least vertical direction which is perpendicular to horizontal direction, note 167/170 most likely extends in and out of page but is not explicitly shown), respectively arranged on the plurality of channel stacks (167 arranged on channels), and electrically connected to an upper end of the channel film (167 connected to upper portion of 130a, Para [0063]).	Claim 2, Lee discloses (Figs. 2A-2B, 6A-6H) the flash memory according to claim 1, wherein the plurality of channel stacks (channels) are arranged at a first interval along the first direction (each of the channels are arrange along a first interval in horizontal direction, hereinafter “i1”), and one NAND string comprises one of the channel stacks (string of the 3D memory defined by vertical pattern 130a of channel, Para [0059]).
	Claim 5, Lee discloses  (Figs. 2A-2B, 6A-6H) the flash memory according to claim 1, wherein the upper conductive layer (165/170) is a bit line (170 is a bit line, Para [0063]), the lower conductive layer is a source line (105 is common source region which functions as a line as it is connected to 130a, Para [0052]), an uppermost conductor (155U, uppermost gate pattern, Para [0059]) of the stack (stack) is a gate of a selection transistor on a bit line side (155U is a string selection gate on one side of 170, Para [0059]), and a lowermost conductor (155L, lowermost gate pattern, Para [0058])  is a gate of a selection transistor on a source line side (155L is ground selection gate on one side of 105, Para [0058]).	Claim 6, Lee discloses  (Figs. 2A-2B, 6A-6H) the flash memory according to claim 2, wherein the upper conductive layer (165/170) is a bit line (170 is a bit line, Para [0063]), the lower conductive layer is a source line (105 is common source region which functions as a line as it is connected to 130a, Para [0052]), an uppermost conductor (155U, uppermost gate pattern, Para [0059]) of the stack (stack) is a gate of a selection transistor on a bit line side (155U is a string selection gate on one side of 170, Para [0059]), and a lowermost conductor (155L, lowermost gate pattern, Para [0058])  is a gate of a selection transistor on a source line side (155L is ground selection gate on one side of 105, Para [0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0068255) in view of Iino (US 2013/0056818).	Claim 3, Lee discloses the flash memory according to claim 2.	Lee does not explicitly disclose wherein the plurality of stacks are arranged at a second interval along the second direction, and a planar size of one memory cell is defined by the first interval and the second interval.	However, Iino discloses (Fig. 1) wherein a plurality of stacks (21, electrode films, and intervening 42, interlayer insulating films shown in Fig. 3, Para [0026], [0073], hereinafter “stack”) are arranged at a second interval along the second direction (under broadest reasonable interpretation (BRI) 21/42 form a stack with a plurality of them separated in vertical direction (z axis) in a second interval, hereinafter “i2”), and a planar size of one memory cell is defined (a planar size of MC can be defined as the surface area of the product of i1 and i2, i.e. front side surface area) by a first interval (interval between 21/42 in horizontal (y-direction), hereinafter “i1”) and the second interval (i2).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the stacks of Lee to have a second interval of stacks in a vertical direction that defines a planar area of the memory cell as the non-volatile memory is arranged in three-dimensions.	Claim 4, Lee discloses the flash memory according to claim 1, wherein one of the stacks comprises the one side and another side opposite to the one side (each of the 4 stacks of stack have right side and left side opposite to it).	Lee does not explicitly disclose the channel stack and the insulator are arranged between one side of a first stack and another side of a second stack adjacent to each other in the second direction.	However, Iino discloses (Figs. 1 and 3) a channel stack (39, semiconductor pillar, Para [0029]) and an insulator (Fig. 3, 33, memory film, Para [0029]) are arranged between one side of a first stack and another side of a second stack adjacent to each other in the second direction (as shown in Fig. 1, 39s are arranged between 21/42 in vertical (z-direction), 33 not shown in Fig. 1 but would also be between as shown in Fig. 3).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the channel and memory film to be arranged between vertically adjacent memory stacks as the memory device extends in three-dimensions and the channels would extend in and out of the page of Lee’s figures.	Claim 7, Lee in view of Iino discloses the flash memory according to claim 3.	Lee discloses (Figs. 3A-3B, 6A-6H) wherein the upper conductive layer (165/170) is a bit line (170 is a bit line, Para [0063]), the lower conductive layer is a source line (105 is common source region which functions as a line as it is connected to 130a, Para [0052]), an uppermost conductor (155U, uppermost gate pattern, Para [0059]) of the stack (stack) is a gate of a selection transistor on a bit line side (155U is a string selection gate on one side of 170, Para [0059]), and a lowermost conductor (155L, lowermost gate pattern, Para [0058])  is a gate of a selection transistor on a source line side (155L is ground selection gate on one side of 105, Para [0058]).	Claim 8, Lee in view of Iino discloses the flash memory according to claim 4.	Lee discloses (Figs. 3A-3B, 6A-6H) wherein the upper conductive layer (165/170) is a bit line (170 is a bit line, Para [0063]), the lower conductive layer is a source line (105 is common source region which functions as a line as it is connected to 130a, Para [0052]), an uppermost conductor (155U, uppermost gate pattern, Para [0059]) of the stack (stack) is a gate of a selection transistor on a bit line side (155U is a string selection gate on one side of 170, Para [0059]), and a lowermost conductor (155L, lowermost gate pattern, Para [0058])  is a gate of a selection transistor on a source line side (155L is ground selection gate on one side of 105, Para [0058]).
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0068255) in view of Enda (US 2008/0179659).	Claim 9, Lee discloses  (Figs. 2A-2B, 6A-6H) the flash memory according to claim 5, wherein a conductor (155a/155a1, gate patterns, Para [0059]) between the uppermost conductor and the lowermost conductor of the stack (155a/155a1 are between 155U and 155L) is a gate of a transistor of a memory cell (155a/155a1 are cell gates, Para [0059]).	Lee does not explicitly disclose the conductor is connected to a corresponding word line.	However, Enda discloses (Fig. 2B) conductors (WL1-WL4, word lines, Para [0027]) between an uppermost conductor (SGD2, drain side select gate, Para [0026]) and lowermost conductor (SGS, source side select gate, Para [0027[) is connected to word lines (gates WL1-WL4 form word lines, Para [0027]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that middle conductors of Lee would form word lines for a memory cell as it is a common configuration for 3D non-volatile memory, Enda, Para [0027] – [0028]).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         
/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822